MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Jan 25 2019, 8:24 am
regarded as precedent or cited before any                                    CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald R. Shuler                                         Curtis T. Hill, Jr.
Barkes, Kolbus, Rife & Shuler, LLP                       Attorney General of Indiana
Goshen, Indiana                                          Angela N. Sanchez
                                                         Assistant Section Chief,
                                                         Criminal Appeals
                                                         George P. Sherman
                                                         Josiah J. Swinney
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Willie J. Holmes,                                        January 25, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1565
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Gretchen S. Lund,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         20D04-1505-F5-113



Mathias, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-CR-1565 | January 25, 2019                 Page 1 of 5
[1]   Willie Holmes’s (“Holmes”) probation was revoked in Elkhart Superior Court,

      and he was ordered to serve the remainder of his 1095-day sentence in the

      Department of Correction (“the DOC”). Holmes appeals and argues that the

      trial court abused its discretion when it ordered him to serve his sentence in the

      DOC.


[2]   We affirm.


                                 Facts and Procedural History

[3]   In 2017, Holmes pleaded guilty to being an habitual traffic violator, a Level 5

      felony. On March 1, 2017, Holmes was ordered to serve 1095 days in

      community corrections at the Ducomb Center. Shortly after he was sentenced,

      Holmes violated the terms of his commitment at the Ducomb Center.

      Therefore, he was ordered to serve his remaining sentence through Elkhart

      County Community Corrections.

[4]   On January 8, 2018, Holmes became eligible for work release, which he began

      on January 17, 2018. As a condition of work release, Holmes signed a work

      release agreement that listed the rules and regulations of the work release

      program.


[5]   Two days after he began serving his sentence on work release, Holmes violated

      a work release rule. He then amassed nine additional violations of the work

      release program rules in approximately one month. His violations included

      lying to the staff of the work release facility, possessing contraband, refusing to

      return to his ward during a lockdown, and refusing to submit to a drug screen.
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1565 | January 25, 2019   Page 2 of 5
      Holmes admitted to the violations but attempted to excuse his failure to follow

      the work release rules.

[6]   Elkhart County Community Corrections filed a notice of probation violation

      with the trial court on February 26, 2018. A hearing was held on June 5, 2018,

      and the trial court found that Holmes had violated the terms of his work release

      placement. After making note of Holmes’s history of criminal behavior and his

      recent pattern of disruptive and insubordinate behavior toward community

      corrections officers, the court revoked Holmes’s community corrections

      placement and ordered him to serve 715 days, the balance of his 1095-day

      sentence, in the DOC. Holmes now appeals.


                                     Discussion and Decision

[7]   If a defendant violates the terms of his community corrections placement, the

      community corrections director may, among other things, request that the trial

      court revoke the placement and commit the defendant to the DOC. Ind. Code §

      35-38-2.6-5. See also Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999) (quoting

      Million v. State, 646 N.E.2d 998, 1002 (Ind. Ct. App. 1995) (explaining that a

      “defendant is not entitled to serve a sentence in either probation or a

      community corrections program” because “placement in either is a ‘matter of

      grace’ and a ‘conditional liberty that is a favor, not a right’”). Our court treats a

      petition to revoke placement in community corrections the same as a petition to

      revoke probation, meaning we will not reverse the trial court’s decision unless it




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1565 | January 25, 2019   Page 3 of 5
       is clearly against the logic and effects of the facts and circumstances. McCauley

       v. State, 22 N.E.3d 743, 747 (Ind. Ct. App. 2014), trans. denied.


[8]    A revocation hearing is civil in nature, and the State need only prove an alleged

       violation by a preponderance of the evidence. Monroe v. State, 899 N.E.2d 688,

       691 (Ind. Ct. App. 2009). We will consider all the evidence supporting the

       judgment of the trial court without reweighing that evidence or judging the

       credibility of the witnesses. Id. If there is substantial evidence of probative value

       to support the trial court’s conclusion that a defendant has violated any terms of

       probation or community corrections placement, we will affirm the court’s

       decision to revoke. Id.


[9]    Holmes concedes that he violated the terms of his community corrections

       placement. However, he argues that the trial court abused its discretion when it

       ordered him to serve the remainder of his sentence in the DOC because he

       admitted his violations and he did not violate the rules of his work release

       program “out of a wanton disregard or disrespect for the rules of his

       placement.” Appellant’s Br. at 10. Holmes also argues that “the fact that he

       secured a job and maintained it during his placement at the Work Release

       center indicates his good faith about his placement and his character, and points

       to the incident being minor bumps in the road.” Id. at 10–11.


[10]   The trial court gave a thorough and thoughtful statement supporting its decision

       to order Holmes to serve the remainder of his sentence in the DOC. The court

       considered Holmes’s disciplinary record in the jail, his misconduct and rules


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1565 | January 25, 2019   Page 4 of 5
       violations at the Ducomb Center and in the work release program, and his

       pattern of insubordinate behavior toward law enforcement and community

       corrections officials. Tr. pp. 56–60. The record in this case establishes Holmes’s

       inability to comply with community corrections rules for any significant length

       of time and his general lack of respect for law enforcement officials. For this

       reason, we conclude that the trial court acted within its broad discretion when it

       revoked Holmes’s community corrections placement and ordered him to serve

       the remainder of his sentence in the DOC.


[11]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1565 | January 25, 2019   Page 5 of 5